DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hinds et al (U.S. 2019/0028691).


1. 	As per claim 1 Hinds disclosed a method of processing media content in Moving Picture Experts Group (MPEG) Network Based Media Processing (NBMP) (Fig. 7, Element 718), the method being performed by at least one processor, and the method comprising: obtaining a plurality of tasks for processing the media content; providing an NBMP Link application program interface (API) [Element 800] between an NBMP (Fig. 7, Element 718) workflow manager (Fig. 5 Network 500),  and a cloud manager, to link the plurality of tasks together; identifying an amount of network resources to be used for processing the media content, by using the NBMP Link API (Fig. 8); and processing the media content in accordance with the identified amount of network resources (Paragraph. 0018).  Wherein the identifying the amount of network resources comprises monitoring a status of the NBMP Link API during a media session (Paragraph. 0082). Examiner interpreted the management of the media content……signal distribution of the content (monitoring and managing of Network Resources).


3. 	As per claim 3 Hinds disclosed wherein the at least one parameter comprises at least one from among minDelay, maxDelay, minThroughput, maxThroughput, and averagingWindow (Paragraph. 0115).  

4. 	As per claim 4 Hinds disclosed wherein the identifying the amount of network resources comprises monitoring a status of the NBMP Link API during a media session (Paragraph. 0018).  

5. 	As per claim 5 Hinds disclosed wherein the identifying the amount of network resources comprises receiving a report from the NBMP Link API (Paragraph. 0018).  

6. 	As per claim 6 Hinds disclosed further comprising a function discovery API between the NBMP workflow manager and the cloud manager (Paragraph. 0008).  

7. 	As per claim 7 Hinds disclosed wherein the function discovery API comprises discovering pre-loaded functions to use for processing the media content (Paragraph. 0018).  

8. 	As per claim 8 Hinds disclosed an apparatus for processing media content in Moving Picture Experts Group (MPEG) Network Based Media Processing (NBMP) (Fig. 7, Element 718), the apparatus comprising: at least one memory configured to store program code; and at least one processor configured to read the program code and operate as instructed by the program code, the program code comprising: obtaining code configured to cause the at least one processor to obtain a plurality of tasks for processing the media content (Paragraph 0018); providing code configured to cause the at least one processor to provide an interface between an NBMP (Fig. 7, Element 718)  (Fig. 5, Network 500)  and a cloud manager by providing an NBMP Link application program interface (API) (Fig. 8), which links the plurality of tasks together; identifying code configured to cause the at least one processor to identify an amount of network resources to be used for processing the media content, by using the NBMP Link API (Fig. 8); and  Q249160 processing code configured to cause the at least one processor to process the media content in accordance with the identified amount of network resources (Paragraph. 0079).  

9. 	As per claim 9 Hinds disclosed wherein the identifying code is further configured to cause the at least one processor to monitor a communication between the linked plurality of tasks by extending NBMP Quality of Service (QoS) requirements according to at least one parameter (Paragraph. 0087).  

10. 	As per claim 10 Hinds disclosed wherein the at least one parameter comprises at least one from among minDelay, maxDelay, minThroughput, maxThroughput, and averagingWindow (Paragraph. 0115).  

11. 	As per claim 11 Hinds disclosed wherein the identifying code is further configured to cause the at least one processor to monitor a status of the NBMP Link API during a media session (Paragraph. 0018).  

12. 	As per claim 12 Hinds disclosed wherein the identifying code is further configured to cause the at least one processor to receive a report from the NBMP Link API (Paragraph. 0018).  

13. 	As per claim 13 Hinds disclosed further comprising a function discovery API between the NBMP workflow manager and the cloud manager (Paragraph. 0008).  

14. 	As per claim 14 Hinds disclosed wherein the function discovery API comprises discovering pre-loaded functions to use for processing the media content (Paragraph. 0018).  

15. 	As per claim 15 non-transitory computer-readable medium storing instructions that, when executed by at least one processor of an apparatus for processing media content in Moving Picture Experts Group (MPEG) Network Based Media Processing (NBMP) (Fig. 7, Element 718), cause the at least one processor to: obtain a plurality of tasks for processing the media content; provide an interface between an NBMP (Fig. 7, Element 718) workflow manager (Fig. 5 Network 500) and a cloud manager by providing an NBMP Link application program interface (API) (Element 800), which links the plurality of tasks together; identify an amount of network resources to be used for processing the media content, by using the NBMP Link API; and process the media content in accordance with the identified amount of network resources (Paragraph 0018).  

16. 	As per claim 16 Hinds disclosed wherein the identifying the amount of network resources to be used for processing the media content comprises monitoring a communication between the linked plurality of tasks by extending NBMP Quality of Service (QoS) requirements according to at least one parameter (Paragraph. 0087).  

17. 	As per claim 17 Hinds disclosed wherein the at least one parameter comprises at least one from among minDelay, maxDelay, minThroughput, maxThroughput, and averagingWindow (Paragraph. 0115).  

18. 	As per claim 18 Hinds disclosed wherein the identifying the amount of network resources comprises monitoring a status of the NBMP Link API during a media session (Paragraph. 0018).  

19. 	As per claim 19 Hinds disclosed wherein the identifying the amount of network resources comprises receiving a report from the NBMP Link API (Paragraph. 0018).  

20. 	As per claim 20 Hinds disclosed further comprising a function discovery API between the NBMP workflow manager and the cloud manager (Paragraph. 0008).

Response to Arguments
Applicant's arguments filed 12/10/2021 have been fully considered but they are not persuasive. Response to applicant’s argument as follows.

Applicant argued that prior art did not disclose, to link the plurality of tasks together; identifying an amount of network resources to be used for processing the media content, by using the NBMP Link API (Fig. 8); and processing the media content in accordance with the identified amount of network resources (Paragraph. 0018).  Wherein the identifying the amount of network resources comprises monitoring a status of the NBMP Link API during a media session.

As to applicant’s argument Hinds disclosed, “
    PNG
    media_image1.png
    348
    600
    media_image1.png
    Greyscale
(Paragraph. 0082). Examiner interpreted the management of the media content……signal distribution of the content (monitoring and managing of Network Resources).






Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


21.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Adnan Mirza whose telephone number is (571)-272-3885.

22.	The examiner can normally be reached on Monday to Friday during normal business hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on (571)-272-8328. The fax for this group is (703)-746-7239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

23.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for un published applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/ADNAN M MIRZA/Primary Examiner, Art Unit 2443